DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 112

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A narrower version of claim 6 was added into claim 1.  The examiner believes claim 6 was intended to be canceled.  Claim 6 either has a broad and narrow limitation in the same claim or is introducing a second hose that has no support in the disclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Twining (U.S. Patent No. 2,733,595, hereinafter Twining) in view of Curtis (WO2010/064009, hereinafter Curtis)
	With respect to Claim 1, Twining discloses a laboratory test apparatus [see fig 1 unless otherwise noted] comprising: a housing [ cup 60, from 34 to 62, see fig 3, is within testing tube 10 ] defining an inner volume [interior of 60], the housing comprising a first end [top end] and a second end [bottom end], the inner volume representing an inner region of a wellbore at least partially formed in a formation containing a vugular loss zone of the wellbore, the housing configured to receive wellbore fluid within the inner volume; a first cover plate [34] configured to sealingly cover the first end, the first cover plate representing a first volumetric boundary of the inner region of the wellbore; a second cover plate [56] configured to sealingly cover the second end, the second cover plate representing a second volumetric boundary of the inner region of the wellbore, the first cover plate defining an outlet [unlabeled outlet in 34 that feeds into vent valve 40] configured to be switched [via vent valve 40] between an open state and a closed state, the outlet in the open state representing a vug in the inner wall of the wellbore, wherein the first end is an upper end and the second end is a lower end vertically below the first end; and a pressure port [unlabeled inlet in 34 that admits pressurized fluid when valve 39 is open] configured to transmit fluidic pressure in a direction of gravity within the inner volume and to apply the fluidic pressure to the wellbore fluid within the inner volume, a flexible hose [38] connected to the inlet defined by the first cover plate, an inner diameter of the flexible hose equal to a size of the outlet, the flexible hose having a length extending from the cover plate, the length selected to represent an extended pathway of a vug through a rock in a hydrocarbon-carrying formation in which the wellbore is formed.
	The difference between Twining and claim 1 is that Twining’s outlet is on the first cover plate, whereas the claim’s outlet is on the second cover plate and Twining doesn’t have a second flexible hose on the outlet.  Recall that Twining already shows using a flexible hose connected to the inlet.
	Curtis shows a similar testing apparatus with a flexible hose connected to the bottom outlet.  Figs 2E and 2F show a flexible hose attached to the outlet of 202.  The benefits of flexible hoses are well known (easy to reposition, allows draining far from outlet, etc).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to moving Twining’s outlet to any convenient location along the housing, including at the second cover plate for the benefit of accommodating different space requirements as well as allowing the outlet to function as a drain and to attach a second flexible hose to said outlet for the benefit of being able to easily redirect said drained fluid.
	In order to expedite prosecution, the examiner used prior arts relevant to the applicants intended use, but wants to make clear that apparatus claims cover what a device is, not what a device does.  See MPEP 2114-II below.  Claiming that the housing and cover plates “represent” an inner region of a wellbore, a first volumetric boundary and a second volumetric boundary don’t place any structural limitations on the housing and plates.  Under the broadest reasonable interpretation, any housing with cover plates, an outlet and a pressure port in the correct positions would read on claim 1.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
	With respect to Claim 2, Twining discloses that, in the closed state, the outlet is configured to prevent flow of the wellbore fluid in response to the fluidic pressure, and, in the open state, the outlet is configured to permit flow of the wellbore fluid in response to the fluidic pressure.
	With respect to Claim 3, Twining does not disclose a specific the size of the outlet. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to size Twining’s outlet to any convenient size based on the venting needs and pressure constraints of the system.  Furthermore outlets greater than 10 mm are common in fluid handling systems.
	With respect to Claim 5, Twining discloses that the housing is transparent.  See column 5, line 2
	With respect to Claim 6, the claim limitations are already present in claim 1, so claim 6 is properly rejected if claim 1 is.  
	With respect to Claim 7, Twinning discloses that the first cover plate [34] defines an opening configured to fluidically mate with the pressure port [inlet to 34].
	With respect to Claim 8, Twining discloses further comprising a pressure inlet pipe [38] coupled to the pressure port, the pressure inlet pipe configured to transmit [column 4, lines 14-16] the fluidic pressure from a pressure source into the housing through the pressure port.
	With respect to Claim 9, Twinning discloses a mounting stand [16] attached to the first end of the housing, the mounting stand configured to maintain the housing in a substantially vertical orientation. 
	With respect to Claim 20, Twinning discloses that the pressure port [inlet to 34 is on the side] is formed on the side of the housing.   
	With respect to Claim 22, Twinning does not mention that the hose is transparent.  However, Twinning specifically suggest making the housing transparent [See column 5, line 2] as it permits visual inspection of the performance characters of the drilling fluid additives following the test.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to also making the hosing transparent as it would also aid in visual inspection to see when the hose is clogged, when fluid is flowing properly, etc.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Twining and Curtis in further view of Standing et al. (U.S. Patent No. 2,646,678, hereinafter Standing).
	With respect to Claim 4, Twining does not disclose further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.
	Standing discloses a similar fluid loss tester further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.  See fig 1 and 2, and column 1, line 32.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end to Twining for the benefit of being able to perform additional fluid loss test scenarios.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Twining and Curtis in further view of Hubbard et al. (U.S. Patent No. 4,781,525, hereinafter Hubbard).
	With respect to Claim 21, Twining disclose using a vent valve 40 to switch the outlet between the open state and the closed state.
	Twining does not disclose using a removable blunt clip to switch the outlet.
	Removable blunt clips are one of a finite number of predictable outlet state switching means.
	Hubbard, see column 3, lines 13-15, discloses using a clamp to close an outlet.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Twining such that the outlet is switched between an open state and a closed state for the benefit of being able to use a flexible hose on the outlet, and to save cost by simply clipping the outlet closed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner found several prior arts with flexible hoses attached to outlets of similar devices.  See U.S. Patent No. 5,037,454 and WO94/13954.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
	The examiner provided several references to bolster the position that It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a flexible hose to an outlet of a fluid filled device.  
	On page 9, the applicant argues that it would be unreasonable for one of ordinary skill in the art to consider repositioning venting outlet [unlabeled outlet from 34 that feeds into 40] since there are additional outlets already on the bottom plate.  The bottom openings are too small for venting, which is why vent valve 40 and the outlet that feeds into it are necessary.  Vent valve 40 would be just as useful on the bottom plate in order to rapidly vent the pressurized system whereas small openings 70 and 72 are so small that they are partially blocked when 10 is pressurized.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855